On Motion for Rehearing.
[197 Pac. 847.]
MR. CHIEF JUSTICE BRANTLT
delivered the opinion of the court.
In a petition for rehearing, counsel calls attention to the fact that besides the appeals from the judgment and the order denying the motion for a new trial, defendant also took a separate appeal from an order after judgment directing the clerk to apply a portion of the cash deposited by the defendant for bail to the payment of the fine imposed by the judgment. It is true that the appeal from this order was overlooked. The appeals from the judgment and this order were *357taken on October 22, four days after the judgment was pronounced, and the appeal from the order denying the new trial was taken on April 7, 1919, several months later, the appeals being presented in this court by two transcripts filed under separate numbers. The oversight is due to the fact that the court proceeded upon the assumption, without critical examination of the notice, that the former was a record of an appeal from the judgment only. But it does not follow that by reason of this oversight a rehearing should be granted.
Counsel insists that the judgment expressly granted the [9, 10] defendant the privilege of paying the fine at the expiration of the term of imprisonment and that the order modified the judgment by taking away this privilege, which the court was without jurisdiction to do. If counsel’s assumption were justified by the record, his conclusion would be correct. After a court has rendered such a final judgment as it intends to render, it cannot thereafter change or modify it except upon a motion for new trial, if this method is applicable to the particular proceeding; otherwise, the aggrieved party must resort for relief to the appellate court. When the judgment has been rendered, the court loses jurisdiction over the subject matter, other than to see that the entry of it as rendered is made by the clerk and that the rights fixed by it are properly enforced. (State ex rel. McHatton v. District Court, 55 Mont. 324, 176 Pac. 608, and cases cited.) When we examine the judgment and order, however, we find no foundation for counsel’s assumption. The judgment, after imposing the imprisonment, adds: “And that said defendant be fined in the sum of three thousand dollars, and in case said fine be not paid at the expiration of the foregoing sentence, that he be confined in the said state prison at Deer Lodge, for a period represented by a credit of two dollars per day until the amount of the said fine is fully paid.” The defendant was then remanded to the custody of the sheriff, to be by him delivered into the custody of the proper officer of the state prison. In other words, the judgment was put in process of execution. It did not assume *358to fix any date for the payment of the fine, but merely made provision for its payment or satisfaction as the statute provides. (Chap. 11, 15th Extra. Sess., p. 28.)
In view of the fact that the deposit was in the hands of the. clerk, it was his duty, under direction of the court, to apply it in satisfaction of the fine. (Rev. Codes, sec. 9463.) The judgment was pronounced on October 18. On the next day the court, referring to the judgment, made an order as follows: “It is hereby ordered that the said clerk of this court do apply out of the $10,000 in his hands belonging to the said Louis L. Fowler the sum of $3,000 in satisfaction of said fine, which said sum shall be disposed of as follows”: The following part of the order contains directions to the clerk to make disposition of the fine as required by other provisions of the Cqde.
The order having been made after judgment, the defendant [11, ’12] was entitled to appeal from it (Rev. Codes, sec. 9397), and it is conceded that if, in making it, the court had presumed to modify the judgment, he would have been entitled to complain. Such, however, was not the case. The order did not assume to change the judgment in any respect. The judgment was subject to execution as soon as it was pronounced and entered, both with respect to the imprisonment and the fine. The order was a proper exercise of the power vested in the court by the statute for the execution of the judgment pro tanto. Though the appeal from the judgment was taken within four days after it was rendered, its execution was not stayed until the defendant had filed with the clerk a certificate of the judge or of a justice of this court, that in his opinion there was probable cause for the appeal. (Rev. Codes, sec. 9403.) On November 24, more than thirty days after the judgment was pronounced and entered, a certificate of probable cause was granted by one of the justices of this court, which operated as a stay until the appeal should be determined. Until this occurred, it was the duty of the district court to proceed with its execution. There was therefore no *359error committed by it in taking the action it did. The contention of counsel is without merit. The petition is denied.
Associate Justices Reynolds, Cooper, Holloway and Galen concur.